Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 01 November 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 4, 6, 8-11, 13-17 and 20 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 1, 3 and 23 have been amended. 
4. Remarks drawn to rejections under 35 USC 112(b) and (d), 102, 103 and double patenting.
The following rejection(s) has/have been overcome:
5. The rejection of Claim 3 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn in view of the amendment.
6. The rejection of claim 3 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sprenger et al (WO 2012/069416 A1, of record) has been withdrawn and is replaced by the rejection under the same statute as set forth below.

	Claims 1-3, 5, 7, 12, 18-19 and 21-23 are pending in the case.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 7, 12, 18-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a range for the amount of sialylated HMO and it also further recites ‘in an amount sufficient’ to enhance T-cell mediated responses for sialylated HMO, which indicates that the sufficient amount could be other than the range recited. It is not clear what applicant intends. This also applies to claims 3, 18, 19 and 21 all of which depend from claim 1.
Claims 2, 5, 7, 12 and 22, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 112(b) arguing that there is nothing in the text or context of the claims that would indicate that the sufficient amount could be other than the recited range. In claim 1, in order to fall within the claims, the amount of sialylated oligosaccharide must be 1) be between 0.23mg/mL to 20mg/mL, and 2) be sufficient 
Applicant’s arguments are not found to be persuasive. The claim recites that the composition comprises 0.23mg/mL to 20mg/mL of a sialylated HMO. The recitation of this range indicates that it is the sufficient amount. It is not clear what applicant intends by further reciting in an amount sufficient to increase T-cell mediated response. Is the range 0.23mg/mL to 20mg/mL not a sufficient amount for the said purpose? If, as applicant argues, the amount of sialylated oligosaccharide must 1) be between 0.23mg/mL to 20mg/mL then then the recitation ‘in an amount sufficient’ is not needed. The claim recitation is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5, 7, 12, 18-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sprenger et al (WO 2012/069416 A1, of record and newly cited in this rejection).
Sprenger et al teaches that one approach to promote the number and activities of beneficial bacteria in the colon is by providing a product, which is effective as a prebiotic. There is a need for such a product that helps secure a normal immune status (which reads on balanced cell mediated immunity, the method as in claim 1; page 1, lines 21-22; page 3, lines 15-20). Sprenger’s invention is drawn to providing a composition comprising at least one sialylated oligosaccharide and at least one fucosylated oligosaccharide (page 3, lines 29-31; components used in the composition of claims 1 and 3). The said mixture is an immuno-modulating composition. The composition comprises a mixture of at least one sialylated oligosaccharide, which can be 3’-sialyllactose, 6’-sialyllactose, and at least one fucosylated lactose, which can be 2’-fucosyllactose, lacto-N-fucopentaose and monofucosyllacto-N-hexaose (page 6, lines 20-29; as in claims 1, 3, 5, 7 and 12). The composition is administered to a subject like infants and children at risk of allergies (page 13, lines 1-10). According to Sprenger, its composition is for consumption by subjects for reducing effects on the immune system (page 6, line 31 through page 7, line 1). This indicates that the composition can be administered to individuals prone to autoimmunity disease and individuals with compromised immune systems (as in claims 2 and 22). The composition is also for the adult population (page 15, lines 1-3). 
	One of the embodiments of Sprenger is that the oligosaccharide mixtures may be added to wet infant or adult food products by wet mixing. The mixture may be added at concentrations of from 0.2 to about 5 grams of oligosaccharide per liter of product (page 14, last paragraph). This converts to 0.2mg/mL to about 5mg/mL. This indicates that both the sialylated HMO and fucosylated HMO can be in the range recited in instant claims 1, 3, 18, 19 and 21.
	Since Sprenger et al teaches administration of its composition comprising the instant sialylated human milk oligosaccharide and a fucosylated human milk oligosaccharide in the 

Response to Applicant’s Remarks
	Applicant has traversed the rejection of claim 3 arguing that the claim has been amended to clarify the scope. The rejection is now overcome for reasons presented in the previous response. In the previous response applicant argued that the Office relies on one example of Sprenger which includes 3’-SL in an amount of 0.2mg/mL. Sprenger fails to teach such an amount of sialylated oligosaccharide (page 6-Remarks).
	In response to applicant’s remarks, the above rejection is made of record. As set forth above, one of the embodiments of Sprenger is that the oligosaccharide mixtures may be added to wet infant or adult food products by wet mixing. The mixture may be added at concentrations of from 0.2 to about 5 grams of oligosaccharide per liter of product (page 14, last paragraph). This converts to 0.2mg/mL to about 5mg/mL. The HMO’s can be sialylated oligosaccharide and fucosylated oligosaccharide. This indicates that both the sialylated HMO and fucosylated HMO can be in the range recited in instant claims 1 and 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 7, 12, 18-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahl et al (WO 2011/008087 A1; cited in IDS of 02/11/20; of record) in .
Stahl et al teaches compositions comprising fucosyl lactose (page 5, lines 10-22; component in the composition administered in claim 1). The composition can be administered to infants and elderly people for stimulating the immune system (page 1, lines 4-5; page 3, lines 10-15; page 5, lines 1-8; page 11, line 14; page 12, lines 6-13, lines 24-30; method of claims 1 and 23; limitation of claims 2 and 22). Stahl suggests the use of 2'-fucosyl lactose (page 8, line 7; limitation of claims 7 and 12). The composition comprises preferably 300mg to 1g per 100mL of the fucosyl lactose, which converts to 0.3mg/mL to 1mg/mL (page 8, lines 18-21; limitations of claims 3 and 21). Stahl also teaches a composition comprising 3’-sialyl lactose as a component in combination with 2’-fucosyl lactose (Example 1 at pages 13-16). Sialyl lactose is the second component in the composition administered in the method of instant claims 1 and 23 and the component recited in claims 3, 5, 12, 18, 19 and 21. Stahl teaches that its composition can be in liquid form (limitations of claims 3 and 21). Even though Example 1 of Stahl does not expressly teach the administration of the composition comprising both the sialyllactose and fucosyl lactose to an individual as in claims 1-2 and 22-23 it would be obvious to one of ordinary skill in the art to administer the combination in the instantly claimed method. Stahl discloses another reference that teaches the administration of compositions comprising 3’-fucosyl lactose, lacto-N-fucosylpentaose, and lacto-N-fucosylhexaose to immune compromised individuals (page 2, lines 14-17; part of the limitation of claim 12 and limitation of claim 22).
	Van Neeren et al teaches a method to enhance immune system in individuals via administration of sialyl oligosaccharides as instantly claimed (page 6, line 5 through page 11, 
	Gori et al teaches that in HIV infected subjects prebiotic oligosaccharide mixtures improved microbiota composition significantly with increased bifidobacteria (abstract). Both bifidobacteria and lactobacilli groups have a positive influence on mucosal immune function. The gut microbiota modulates maturation and activity of both innate and adaptive immune system. Prebiotic oligosaccharides can improve immune balance in infants (page 555, left col). This teaching tells one of ordinary skill in the art that improving beneficial microbiota composition in an individual (as in instant claims 1 and 2) will provide a balanced cell mediated immune response.
	Since Stahl’s composition affects adaptive immune system and Neeren’s composition affects the innate immune system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a composition comprising a fucosyl oligosaccharide and a sialylated oligosaccharide in a method of enhancing balanced cell-mediated immunity in an individual in need thereof, since administration of a composition comprising fucosyl lactose to elderly and infants for enhancing/balancing immunity is taught in the prior art and the use of a combination of fucosyl lactose and sialyl lactose for the same purpose is suggested. It would be obvious to one of ordinary skill in the art to adjust the amounts of the fucosyl lactose and sialyl lactose in the composition as in claims 1, 3, 18-19 and 21, include the other fucosyl and sialylated oligosaccharides as in claims 5, 7 and 12, and administer the claimed composition to the patient population recited in claims 2  and 22 based on the teachings of the prior art. Such is well within the skill level of the artisan to perform for the 
	One of ordinary skill in the art will be motivated to administer the combination of the two oligosaccharides in the claimed method since it increases/modulates the number and activity of natural killer cells, which play an important role in natural defense (Stahl-page 3, lines 1-8). Stahl discloses that fucosylated oligosaccharides are useful for treating subjects suffering from viral infections. Van Neerven teaches that sialylated HMO’s can increase population of intestinal bacterial including bacteroides. Gori et al teaches that HIV infected individuals have reduced populations of bacteroides. Gori’s teachings provides motivation to administer a combination of silayl oligosaccharides and fucosyl oligosaccharides for providing enhanced cell mediated immune response by adjusting the beneficial bacteroide population in immune compromised subjects and those prone to allergies and autoimmunity. Prebiotic oligosaccharides can improve immune balance by modulating the innate and adaptive immune system as taught by Gori.
The instant claims are drawn to a method of enhancing cell-mediated immunity in an individual in need thereof by administering a composition comprising a sialylated human milk oligosaccharide and a fucosylated human milk oligosaccharide. Claim 1 recites the term balancing. The cited prior art teach individually the administration of the instant oligosaccharides to an individual. Gori’s teaching lends support to the fact that the instant oligosaccharides will also provide balanced cell-mediated immunity in individuals in need thereof with a reasonable expectation of success. Since T-reg cells reduction is temporary according to Stahl, it tells the artisan that it can increase. Therefore, the artisan would administer the claimed composition in the method claim 23 in view of Stahl,Van Neeren and Gori.
method to enhance mammalian immune system in individuals via administration of sialyl oligosaccharides. Both are individually administered for the same purpose.
Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. A chemical composition and its properties are inseparable.  
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would want to adjust the dosage to obtain maximum beneficial effects.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-3, 5, 7, 12, 18-19 and 21-23 over Stahl, Van Neerven and Gori arguing that Stahl taches away from the claimed invention. Stahl appears to teach administration of fucosyllactose for increasing the number of Natural Killer cells (i.e., increase in immune response). Further, it also teaches that 2’FL decreases regulatory T-cells and thus decrease the regulatory side of immune response (Table 2 of Stahl). This is a teaching away from the clamed method. Gori teaches that administration of the oligosaccharide mixture does 
Applicant’s arguments have been considered but are not found to be persuasive. 
	The claims recite enhancing cell-mediated immune response by balancing T-cell mediated responses and T-cell regulated responses. The term balanced is not clearly defined except for providing a context as in paragraphs 0005, 0014, 0052 and 0054 in the Specification. In the absence of a definition, the term balancing or balanced is interpreted as adjustment in order to normalize something. Normalizing also includes increase or decrease or an increase or decrease initially of a parameter in order to restore a function/parameter to its normal state.
Stahl teaches that the reduction in regulatory T cells is temporary for the purpose for which it is administered in its invention. According to Stahl the temporary reduction in such a situation is fine. This also tells the artisan that the T-cell regulatory response is back to normal after the temporary reduction. Stahl teaches that increasing NK cell activity by increasing the number of NK cells results in increased resistance against viral infections. In Stahl’s case, since mice were vaccinated, an increase in NK cells (and a temporary decrease in Treg) is seen. Stahl teaches administration to a subject for which the body may compensate.  There is no express teaching or suggestion that administration to a normal individual or to an individual otherwise in need thereof, also causes a reduction in T cell regulatory responses. 
simulation of infection has been used. Stahl has also done something similar. According to applicants, in the instant case, there is a balancing effect via increase in T-regulatory cells, which is shown by increase in Foxp3, CD4 and CD25 cells (page 145 in specification and Fig 3). Stahl also teaches the effect on Foxp3, CD4 and CD25 as a measure of T-reg cells (page 14) and discloses that they are temporarily decreased and a temporary decrease is good for vaccine response. The teaching by Stahl that there is only a temporary decrease in T-reg cells indicates clearly to the artisan that it is balanced/normalized eventually. This also does not mean that there will be a reduction in Treg in all situations. Stahl’s teaching does not indicate this to one of ordinary skill in the art.
 It is not clear how applicant’s method is different from that of Stahl since in both methods the same compound is used. Van Neerven teaches the effect of sialylated HMO’s for the same purpose (enhancing immune system). Both compounds administered in the instant method should therefore exert their individual effects independent of each other according to the need of the individual. There is no express teaching in Stahl or Van Neerven that the activity of one active agent is affected by the other. Gori’s teaching shows the effect of galactooligosaccahrides and fructooligosaccahrides. One of ordinary skill in the art will not extrapolate the effect seen by Gori (at page 560 pointed out by applicant) to the administration of the instant fucosylated and sialylated HMO’s, especially in view of Stahl and Neerven.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the dis-coverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patent-able. MPEP 2112(I).

Gori has been cited for its teaching that in HIV infected subjects prebiotic oligosaccharide mixtures improved microbiota composition significantly with increased bifidobacteria (abstract). Both bifidobacteria and lactobacilli groups have a positive influence on mucosal immune function. The gut microbiota modulates maturation and activity of both innate and adaptive immune system. Prebiotic oligosaccharides can improve immune balance in infants (page 555, left col). This teaching tells one of ordinary skill in the art that improving beneficial microbiota composition in an individual will provide a balanced cell mediated immune response. Gori may not teach the use of the instant oligosaccharides. However, Van Neerven teaches that it set out to identify further prebiotics capable of enriching the gut microbiota for bacteria capable of supporting the maturation of the intestinal immune system, in particular enhancing the maturation of developing immune system (page 5, lines 17-26). Sialyl containing oligosaccharides induced the production of anti-inflammatory SCFAs, propionate, butyrate and isobutyrate (page 6, lines 1-11; page 8, lines 13-32). SFCA produced by sialylactose is also higher than GOS (page 30-Table at the top). Therefore, the teaching of Gori is relevant in view of Van Neerven. Stahl teaches a combination of fucosyllactose and sialyllactose for the same purpose. 
Therefore, the combined teachings of the prior art render the instant claims obvious. The rejection is maintained.

22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprenger et al (WO 2012/069416 A1, of record) in view of Bossao et al (J. Intern. Med. 2009, 265 (1), 78-96, of record).
	The teachings of Sprenger et al is set forth above. Even though Sprenger et al teaches the use of its composition comprising the claimed active agent in a method of providing a balanced cell-mediated immune response in an individual, it does not expressly teach that the composition can be administered to an individual with AIDS as in claim 22.
	According to Bossao et al AIDS in an individual leads to the debacle of the immune system (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition taught by Sprenger et al (which has the claimed active agents) to an individual with AIDS since the composition of Sprenger provides a balanced cell mediated immune response in an individual. One of ordinary skill in the art would be motivated to administer the instant composition (also taught by Sprenger) to an individual having AIDS since such an individual has a compromised immune system (Boasso). According to Sprenger there is a need for a product that helps in securing a normal immune status. Strenger’s composition reduces the effects on health, one of which is effects on the immune system (page 6, line 31 through page 7, line 1).

Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 22 over Sprenger and Boasso arguing that while Sprenger does mention achieving normal immune status, the context and experimental data of Sprenger show increased metabolic activity of lactic acid and relative decrease in atopic 
Sprenger fails to teach or otherwise suggest the administration of sialylted oligosaccharide in an amount between 0.23mg/mL and 20 mg/mL, which is sufficient to increase T-cell regulatory response. Boasso fails to fill the gap. For these reasons the rejection should be withdrawn (Remarks-page 8). 
Applicant’s arguments are not found to be persuasive. Sprenger has disclosed a specific case of atopic allergies and eczema. It is one of the embodiments. At page 6, lines 12-15, Sprenger defines allergy, which includes others too, not just atopic allergy. Applicant has also correctly stated that Sprenger does mention achieving normal immune status. One of ordinary skill in the art will not reach the conclusion that the teaching of Sprenger applies only to cases of atopic allergies and eczema. One of the embodiments of Sprenger is that the oligosaccharide mixtures may be added to wet infant or adult food products by wet mixing. The mixture may be added at concentrations of from 0.2 to about 5 grams of oligosaccharide per liter of product (page 14, last paragraph). This converts to 0.2mg/mL to about 5mg/mL. This indicates that both the sialylated HMO and fucosylated HMO can be in the range s instantly claimed.
Boasso is cited to show that the immune system of a patient suffering from AIDS is compromised. Sprenger teaches that the use of its composition comprising a sialylated HMO and fucosylated HMO helps in achieving normal immune status. One of ordinary skill in the art would have a reasonable expectation of improving the immune status of a patient with AIDS using the composition of Sprenger. It may not bring the immune status of such a patient back to normal. However, the teaching that it has an effect on the immune status will motivate one of 
The combined teachings of the prior art render the instant claims obvious. The rejection is maintained.

Claims 1-3, 5, 7, 12, 18-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sprenger et al (WO 2012/069416 A1, of record) in view of Gori et al, Mucosal Immunology, Nature.com, 2011, 4(5), 554-563, of record). 
Sprenger et al teaches that one approach to promote the number and activities of beneficial bacteria in the colon is by providing a product, which is effective as a prebiotic. There is a need for such a product that helps secure a normal immune status (which reads on balanced cell mediated immune response as in claim 1; page 1, lines 21-22; page 3, lines 15-20). Sprenger’s invention is drawn to providing a composition comprising at least one sialylated oligosaccharide and at least one fucosylated oligosaccharide (page 3, lines 29-31; components used in the composition of claims 1 and 3). The said mixture is an immuno-modulating composition (as in claim 1). The composition comprises a mixture of at least one sialylated oligosaccharide, which can be 3’-sialyllactose, 6’-sialyllactose, and at least one fucosylated lactose, which can be 2’-fucosyllactose, lacto-N-fucopentaose and monofucosyllacto-N-hexaose (page 6, lines 20-29; limitations of claims 5, 7 and 12). The composition is administered to a subject like infants and children at risk of allergies (page 13, lines 1-10; limitation of claim 2-allergy prone infants). According to Sprenger, its composition is for consumption by subjects for reducing effects on the immune system (page 6, line 31 through page 7, line 1). This indicates that the composition can be administered to individuals prone to autoimmunity disease and individuals with compromised immune systems (as in claim 2). The composition is also for the adult population (page 15, lines 1-3; as in claim 2). 
Example 1, at pages 15-16, teaches a composition in which, the amount of 3’-sialyllactose is 200mg/L or 0.2mg/mL, the amount of 6’-sialylactose is 40mg/L or 0.04mg/ml and the amount of 2’-fucosyllactose is 2g/L or 2mg/mL, part of the limitations of claims 3, 18, 19 and 21regarding the active agents administered; the last entry in the table at page 16 teaches 2FL (g) on the left column. See page 19, Figs 3 and 4-2’-fucosyllactose is abbreviated as 2FL). 
Sprenger does not expressly teach the administration of a composition in which the sialylated HMO is present in the range recited in instant claim 1 and the amounts recited in instant claims 3, 18, 19 and 21. However, Sprenger teaches that the sialylated HMO can be present in an amount in the range of 0.05 to 2g and the fucosylated HMO can be present in an amount in the range of 0.1 to 3g (page 8, lines 4-6 and lines 29-31). This tells the artisan that the amount of the two HMO’s can be adjusted. 
Since Spenger teaches administration of the combination of a sialylated HMO and fucosylated HMO in the claimed method and exemplifies a composition comprising the two active agents in terms of mg/mL (Example 1 as mentioned above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising a sialylated HMO and a fucosylated HMO in the claimed method and in the amounts as in claims 1, 3, 18, 19 and 21 for the purpose of optimization.
One of ordinary skill in the art would be motivated to do so since Sprenger teaches that there is a need for food products that help secure a normal immune status (page 3, lines 15-16) 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects. 
Sprenger et al does not expressly teach some of the limitations in instant claim 2 and the limitation of claim 22. 
Sprenger, however, teaches that health-promoting effects may be induced through the inhibition of the growth of harmful bacteroides and stimulation of immune functions (page 1, Background). There is a need for such a product that helps secure a normal immune status (which reads on balanced cell mediated immune response as in claim 1; page 1, lines 21-22; page 3, lines 15-20). Sprenger’s invention is drawn to providing a composition comprising at least one sialylated oligosaccharide and at least one fucosylated oligosaccharide (page 3, lines 29-31; components used in the composition of claim 1). The said mixture is an immuno-modulating composition (as in claim 1).
Gori et al teaches that in HIV infected subjects prebiotic oligosaccharide mixtures improved microbiota composition significantly with increased bifidobacteria (abstract). Both bifidobacteria and lactobacilli groups have a positive influence on mucosal immune function. The gut microbiota modulates maturation and activity of both innate and adaptive immune system. Prebiotic oligosaccharides can improve immune balance in infants (page 555, left col). This teaching tells one of ordinary skill in the art that improving beneficial microbiota 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition taught by Sprenger et al (which has the claimed active agents) to an individual with AIDS (as in claim 22) and also the other patient population recited in claim 2, since the composition of Sprenger provides a balanced cell mediated immune response in an individual. One of ordinary skill in the art would be motivated to administer the instant composition (also taught by Sprenger) to an individual having AIDS since such an individual has a compromised immune system (Gori). According to Sprenger, there is a need for a product that helps in securing a normal immune status. Sprenger’s composition reduces the effects on health, one of which is effects on the immune system (page 6, line 31 through page 7, line 1). The artisan would also administer this to the other patient population in order to keep their immune system balanced for optimal health.

Response to Applicant’s Remarks
	Applicant has traversed the rejection of claims under 35 USC 103 over Sprenger in view of Gori for the same reasons presented for the traversal of the rejection over Sprenger under 35 USC 102 and for the same reasons in section IV of their remarks (response to rejection of claim 3 under 35 USC 102). For instance, Gori actually teaches away from the claims (page 560, left col). Sprenger cannot remedy such a teaching. For these reasons, the rejection should be withdrawn (page 9 of remarks).
	Applicant’s arguments are not persuasive. One of the embodiments of Sprenger is that the oligosaccharide mixtures may be added to wet infant or adult food products by wet mixing. The 
Gori’s teaching (page 560, left col.) shows the effect of galactooligosaccharides and fructooligosaccharides. One of ordinary skill in the art will not extrapolate the effect seen by Gori (at page 560 pointed out by applicant) to the administration of the instant fucosylated and sialylated HMO’s, especially in view of Sprenger. Since Sprenger et al teaches administration of its composition comprising the instant sialylated human milk oligosaccharide and a fucosylated human milk oligosaccharide in the claimed amounts to individuals that are allergy prone, autoimmunity prone and immune compromised, it should provide an enhanced cell-mediated immunity in an individual in need thereof as in the claimed method. The rejection is maintained.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 12, 18-19 and 21-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of co-pending Application No. 14/195,938 (‘938) in view of Stahl et al (WO 2011/008087 A1; cited in IDS of 02/11/2015; of record) and further in view of Van Neeven et al (WO 2011/096809 A1; cited in IDS of 02/11/2015; of record) and Gori et al, Mucosal Immunology, Nature.com, 2011, 4(5), 554-563, of record).	
Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method of enhancing cell-mediated immunity in an individual via administration of a composition comprising at least one of a sialylated human milk oligosaccharide and a fucosylated human milk oligosaccharide in an amount for the said enhancement. The oligosaccharides can be 2’-fucosyl lactose and 6’-sialyl lactose. 

The co-pending claims of ‘938 differ from the instant claims in that the instant claims are drawn to compositions that comprise a sialyl lactose and a fucosyl lactose, whereas the compounds in the composition of ‘938 can also have a long chain polyunsaturated fatty acid as a component.
The teachings of Stahl et al, Van Neerven et al and Gori et al are set forth above. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to arrive at the instant composition since Stahl et al and Van Neerven teach a composition comprising a sialylated lactose and a fucosylated lactose without a polyunsaturated fatty acid. Gori et al teaches that gut microbiota modulates maturation and activity of both innate and adaptive immune system. Prebiotic oligosaccharides can improve immune balance. Therefore, providing a balanced cell-mediated immunity using the instant active agents is obvious. The use of known agents in compositions taught in the prior art is not seen to render the instantly claimed composition unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that excluding the polyunsaturated fatty acid would alter the nature of the product and thus the unobviousness of the method of producing and using it.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

s 1-3, 5, 7, 12, 18-19 and 21-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-21 of copending Application No. 14/198,739 (‘739) in view of Stahl et al (WO 2011/008087 A1; cited in IDS of 02/11/2015; of record) and further in view of Van Neeven et al (WO 2011/096809 A1; cited in IDS of 02/11/2015; of record) Gori et al, Mucosal Immunology, Nature.com, 2011, 4(5), 554-563, of record). Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method of providing a balanced cell-mediated immune response in an individual in need thereof via administration of a composition comprising at least one of a sialylated human milk oligosaccharide and a fucosylated human milk oligosaccharide in an amount for the said enhancement. The oligosaccharides can be 2’-fucosyl lactose and 6’-sialyl lactose. The method recited in claim 23 is the same as that recited in claim 1 with further recitation of increase in PBMC and T regulatory cells.
The co-pending claims of ‘739 are drawn to the use of a composition comprising 2’-fucosyl lactose in a method for improving gastrointestinal tolerance.
The co-pending claims of ‘739 differ from the instant claims in that the instant claims are drawn to compositions that comprise a sialyl lactose and a fucosyl lactose, whereas the composition of ‘739 has only 2’-fucosyllactose as the active agent.
The teachings of Stahl et al and Van Neeven and Gori are as set forth above. In addition to the above Stahl et al teaches the administration of its composition comprising 2’-fucosyl lactose for treating gastro-enteritis (page 11, line 29 through page 12, line 1). In view of Stahl et al and Gori et al it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to arrive at the instant method of enhancing cell-mediated immunity .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

Response to Applicant’s Remarks
	Applicant has traversed the double patenting rejections of record for the reasons outlined for the obviousness rejections (Remarks-page 9).
	The double patenting rejections of record are being maintained for the reasons advanced above by the Examiner.


Conclusion
1. Pending claims 1-3, 5, 7, 12, 18-19 and 21-23 are rejected.
2. Claims 4, 6, 8-11, 13-17 and 20 have been canceled.


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623